IN THE SUPREME COURT OF PENNSYLVANIA
                         WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,    : No. 376 WAL 2018
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
BEVERLY KAYE STEFFEY,            :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 377 WAL 2018
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
BEVERLY KAYE STEFFEY,            :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 378 WAL 2018
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
BEVERLY KAYE STEFFEY,            :
                                 :
               Petitioner        :
                                       ORDER



PER CURIAM

      AND NOW, this 21st day of February, 2019, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by petitioner, is:


      Whether, in a case of first impression after and in light of this Court’s
      decision in Commonwealth v. Veon, 150 A.3d 435 (Pa.2016), the Superior
      Court erred in holding that a sentence to pay restitution to a nonprofit
      corporation may be ordered?




               [376 WAL 2018, 377 WAL 2018 and 378 WAL 2018] - 2